It is claimed, by the counsel for the respondent, that the words "settled limits," as used in the policy, mean "establishedboundaries," and that they are susceptible of no other fair or reasonable interpretation. On the other hand, the defendant's counsel insists that these words are synonymous with the phrase, "the region of the settlements," and that, consequently, as the assured could only reach California by going into and passing through an unsettled region of the country, the policy was forfeited. *Page 429 
It is, on all hands, conceded that the place of Casler's decease was within the established boundaries of the United States. If the words "settled limits" had been only once used in the policy, and in no other connection than the one in which they first occur, I think it would readily be conceded that the most natural and obvious interpretation is that given to them by the plaintiff. The word "settled," when used in connection with the word "limits," has its most natural synonym in the words "fixed," "determined," "established." And the word "limit," most obviously and normally, designates a bound, a restraint, a circumscription, a boundary.
If the words are to be understood in any other sense than as designating the recognized or established boundaries of the country, there are practical difficulties in giving them an application, such as would almost authorize a court to pronounce them void for uncertainty. What are we to understand by "the region of the settlements," and when could a man be said to be within or beyond them? How thickly must, or how sparsely may, any given section of the country be populated, to come clearly within the scope of these terms? We have, in the very heart of this State, a vast region almost entirely untenanted by man. From the eastern boundary of the county of Oneida, extending almost to the shores of Lake Champlain, there stretches a wide expanse of unsettled and, almost literally, an uninhabited country. It is the region of the primeval forests, with their native denizens, an "unbroken, unbounded, magnificent wilderness." Since the unfortunate Herishoff, more than half a century ago, penetrated the western verge of John Brown's tract, and for a short period attempted a residence at the outlet of one of the Moose lakes, not a dozen settlers have ventured to follow him, and locate permanently in this wild region. It is visited, indeed, during certain periods of the year, by sportsmen intent on game, or by those whose purpose it is for a season to banish themselves from society and realize that "boundless contiguity of shade" which the poet sighed for. It is far enough beyond the region of the settlements; and yet it would be a rather startling proposition that any one who should *Page 430 
happen to have such a life policy as this, and who, for the purposes of relaxation, amusement, or the love of adventure, should penetrate that great wilderness, would, by that act, run the risk of forfeiting all his interest in his policy.
Again, there are, in several of the western States, extensive prairies, varying in width from fifty to a hundred miles. On either side are the habitations of men, and the accompaniments and appliances of civilized life; but, in the wide and sea-like expanse, nothing human lives. Suppose the traveler, passing over this region, should be overtaken by sudden illness, and perish in the midst of the prairie, without aid or the power of invoking it: would he be within, or without, the region of the settlements? Considerations like these seem inevitably to lead to the conclusion that the language of the policy must have been used to indicate the established boundaries of the country; and such, upon the whole, I am satisfied, is the interpretation that should be given to them. This is the more natural and ordinary signification of the language, and it is susceptible of a precise and definite application; for the boundaries of the nation are either well known or are capable of perfect ascertainment.